Case 1:18-cv-10956-.]I\/|F Document 28 Filed 03/22/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
MALIBU MEDIA, LLC, :
Case No. l:lS-cv-lO956-JMF
Plaintiff,
Judge Furman
vs.
JOHN DOE subscriber assigned IP address
72.229.110.129,
Defendant.
X

DECLARATION OF SPENSYR ANN KREBSBACH, ESO., IN SUPPORT OF
PLAINTIFF’S RESPONSE TO COURT’S ORDER AT CM/ECF 25

l, Spensyr Ann Krebsbach, Esq., hereby affirm under penalty of perjury and pursuant to 18

U.S.C. §1621, that:

l. My name is Spensyr Ann Krebsbach. l am an associate attorney With the Lomnitzer LaW

Firm, P.A., outside general counsel for Plaintiff, Malibu Media, LLC, in the above-

captioned matter.

. I am of legal age, sound mind, and have personal knowledge of the facts set forth in this

Declaration.

. l receive all of the certificates of registration for Plaintiff’ s Works When they are sent by

the Copyright Office. These certificates of registration come With a transmitting cover
page. The only information relating to the registration that appears on the cover page, or
the registration certificate is the effective date of registration assigned by the Copyright

Office, the date of publication of the Work, and the date our office certified the application

 

Case 1:18-cv-10956-.]I\/|F Document 28 Filed 03/22/19 Page 2 of 3

to the Copyright Office. There is no information indicating the date the Copyright Office
actually processed the application

. Upon receipt of this Honorable Court’s Order at Cl\/I/ECF 25, on March 21, 2019, l logged
into to my firm’s account With the Copyright Office registration portal and looked at each
entry related to the Works set forth on EXhibit B of Plaintiff’s Amended Complaint (the
“Subject Works”). The only date made available from the Copyright Office regarding the
Works is the effective date of registration, and the information our firm entered regarding
date of publication and date the application Was certified to the Copyright Office by our
office. Upon my reasonable inquiry, it does not appear that the actual date the Copyright
Office processed the application is provided by the Copyright Office in the registration
portal.

. True and Correct copies of the original registration certificates for the Subject Works, and
the transmitting cover page, are attached hereto as EXhibit “A.”

. Additionally, I searched Copyright.gov’s public registration search for the Subject Works,
and find the only dates listed there are the date of publication of the Subject Work, and the
effective date of registration assigned by the Copyright Office. Copies of the results of that
search are attached hereto as EXhibit “B.” The Works registered November 27, 2018, do
not yet appear in the Website’s search results, but the original registration certificates are
included in EXhibit “A” discussed above.

. Based on my search, the only information publicly available regarding the date of
registration of the Subject Works is the effective date of publication assigned by the
Copyright Office. l do not see anything on the registration certificate, Copyright.gov, or

in our fir“rn’s account With the Copyright Office, indicating the date the subject applications

 

Case 1:18-cv-10956-.]I\/|F Document 28 Filed 03/22/19 Page 3 of 3

for registration Were processed by the Copyright Office. Based upon my reasonable

inquiry, it appears that the date the applications Were processed by the Copyright Office_is_

no_t information made publicly available.

l declare that the foregoing is true and co ct to the best of my knowledge
/ v
Dated: March'zz, 2019 ;W i/% /1 0 “

(Spe}syr lé\nn Krebsbach \'/

 

